DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July,22,2020 has been entered.
Applicants' arguments, filed June 22, 2020, have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Status
Claims 1, 4, and 7-17 are currently examined. Claim 20 is withdrawn.


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1, 4, and 7-17 stand rejected under 35 U.S.C. 103 as being unpatentable over Rege (WO 2014/088573) in view of Fisher (U.S. 2014/0086851) and Grigor (U.S. 5,833,952).   
Rege teaches an oral composition comprising zinc ion sources such as citrate, oxide and phosphate, for example 1% zinc citrate and 1% zinc phosphate [0012 § 1.9]. and 25-2000ppm fluoride ion source such as stannous fluoride and sodium fluoride [0012 § 1.5],[0016]. In one embodiment, the dentifrice composition contained 1% zinc phosphate, 1% zinc citrate, and 1450ppm sodium fluoride [0035]. Zinc phosphate can be formed by mixing zinc oxide and magnesium oxide with phosphoric acid in situ [0005]. The zinc acts neutralize the acid in the oral cavity [0001]. The composition may also contain buffering agents [0012 § 1.11] including citric acid [0012 § 1.29]. The composition may also contain tartar control agents such as sodium tripolyphosphate in the amount of 2-8%, [0012 § 1.28],[0025] however, examples use pyrophosphates at amounts as low as 0.25%(Example 1). Stannous salts are incorporated as antibacterial agents [0012 § 1.17]. The composition may take the form of a dentifrice or mouthwash [0007]. The composition may also contain a whitening agent [0012 § 1.19], 20-40% glycerine [0012 § 1.12, 1.29][0031], PVM/MA copolymer [0012 § 1.25]. 
Fisher teaches oral composition metal ion dentifrice, such as those including stannous or zinc, should also include 1-5% of an aqueous buffer system comprising citric acid and trisodium citrate [0016]. 
Grigor teaches an oral care composition comprising stannous pyrophosphate 
One of ordinary skill in the art following the teachings of Rege would have found it prima facie obvious to make a dentifrice or mouthwash composition comprising 25-2000ppm fluoride ion source such as sodium fluoride, about 1% multiple zinc ion sources such as zinc citrate and zinc oxide. MPEP 2144.06. Further, the skilled artisan would have found it prima facie obvious to increase the amount of zinc oxide to obtain the desired level of acid neutralization. MPEP 2144.05(II). It would have been prima facie obvious to add other suitable oral care ingredients identified by Rege in the amounts taught. See MPEP § 2143(I)(A) and §2144.05. 
It would have been prima facie obvious to one of ordinary skill in the art formulating the oral care composition of Rege which contains both stannous and zinc to choose a buffer which is compatible with such oral care compositions. Further, given that Rege calls for both stannous salts and pyrophosphate salts, it would have been prima facie obvious to include stannous pyrophosphate, particularly considering it is it is taught by Grigor for the treatment of bad breath. 


Obviousness Remarks
Applicants argue that the rejection of Rege, Fischer and Grigor is improper to raise in a final rejection because it was not necessitated by Applicants amendments. Applicants submit that the Office action “does not appear to affirmatively state that the 
Examiner disagrees that finality was improper. Applicants remarks dated January 17, 2020 indicate that support for the amendments was found in the instant specification rather than the previously examined claims. Applicants remarks stated:

    PNG
    media_image1.png
    119
    562
    media_image1.png
    Greyscale

The final rejection then stated: 

    PNG
    media_image1.png
    119
    562
    media_image1.png
    Greyscale

Thus, Applicants amendment was not limited to information from the previously examined claims and Examiner did affirmatively state that the rejection was made final based on the Applicants Amendment to the claims. Lastly, Applicants argument is moot given an RCE has been filed in the Application. For these reasons, Applicants argument is unpersuasive. 

Applicants argue that the USPTO has not demonstrated a motivation to particularly select and incorporate stannous pyrophosphate based on disclosure of Fisher and Grigor references. Applicants state that there must be motivation to make the combination and an expectation of success in making it. Applicants submit Examiner has not demonstrated motivation to combine or an expectation of success, so 
Examiner disagrees. Rege teaches an oral care composition comprising stannous ions and pyrophosphate salts, so one of skill in the art following Rege would have been motivated to include the two together as stannous pyrophosphate salt, particularly given that Grigor teaches stannous pyrophosphate improves bad breath. One of skill in the art of making oral care products is that of a dentist or synthetic chemist having ordinary creativity, not an automaton. MPEP 2141. Thus, a skilled artisan following the teachings of Rege would find it prima facie obvious to include a salt comprising ions which are taught to be beneficial to the resulting oral care product as well as have the property of improving bad breath.  Thus, one of ordinary skill in the art forming the composition of Rege and Fisher would have found it prima facie obvious to include stannous pyrophosphate, particularly given the teaching of Grigor. The motivation for combining the references is to improve bad breath and the expected result is reduced bad breath. Thus, there is motivation and combine as well as an expectation of success in improving the breath of the user, so Applicants argument is unpersuasive. 

More specifically, Applicants argue that there was no motivation to select stannous pyrophosphate from the very general disclosure of Rege. 
In response to Applicant's arguments against Rege individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the 

Applicants previously argued that General Foods Carp. v. Studiengesellschaft Kohle mbH,972 F.2d 1272, 23 USPQ2d 1839 (Fed. Cir. 1992), the Federal Circuit held that a process for recovering caffeine from coffee by supercritical CO2 extraction was not obvious over a process for decaffeinating coffee by supercritical CO2 extraction. Although the steps of the two processes largely overlapped, so that the processes could be combined to provide both decaffeinated coffee and purified caffeine, the Federal Circuit nevertheless found that “[ijt should be amply clear by now that the decaffeination invention and the caffeine recovery invention are separate and distinct inventions, directed to different objectives, and patentably distinguishable one from the other.” General Foods, 972 F,2d at 1274. Thus, even inventions having similar or overlapping elements with the art may not be obvious where the differences relate to solution of different problems. 
Here, the Applicant’s claimed invention addresses the need for an oral care composition that provides improved zinc uptake in compositions with both zinc citrate and zinc oxide. Rege, on the other hand, explicitly teaches away from using zinc citrate as a zinc source by indicating that “the delivery of zinc to the enamel using the zinc phosphate formulation (mean 0.58) is actually higher than the delivery of zinc using any of the zinc citrate formulations.” See, Rege at paragraph [0051] (emphasis added). Therefore, one of skill in the art looking to increase zinc uptake in compositions comprising both zinc citrate and zinc oxide would not have consulted Rege,

Examiner disagreed and found Applicants argument is unpersuasive.  Conclusions on what a reference renders obvious should not be based on the strict teachings of a single paragraph, but everything that the reference reasonably suggested to a person having ordinary skill in the art at the time of the invention. MPEP 2123(I).  Here, the Rege reference teaches preferred embodiments including 1% zinc phosphate and 1% zinc citrate and a teaching that the zinc sources may be zinc phosphate, zinc citrate or zinc oxide. Given the art recognized equivalence, a skilled artisan would have found it obvious to substitute the zinc oxide for the zinc phosphate. MPEP 2144.06. In General Foods because (1) the prior art and the instant claims are drawn to the same field: oral care products which specifically include dentifrices and mouthwashes, and (2) the instant claims are drawn to a composition of matter whereas the claims in General Foods were drawn to a method of forming a distinct product from the cited prior art. Thus, Applicants argument is unpersuasive and the rejection is maintained. 

Applicants submit that Examiners previous response to General Foods took official notice that zinc oxide reacted to form zinc phosphate in situ regardless of the form of the composition.
Examiner has clarified the response. In doing so, the statement which allegedly relied on official notice has been removed. Thus, Applicants argument is unpersuasive.  

Applicants argue that the cited references do not teach the specific amounts of each ingredient instantly recited, to the rejection should be withdrawn. 
Examiner disagrees.  Examiner has provided amounts taught by the prior art above. These results overlap with the amounts instantly recited, so a prima facie case of obviousness has been established. MPEP 2144.05(I). 


Applicants argue that that they have presented unexpected reuptake results at [0040] of the instant specification, so the rejection should be withdrawn. Applicants 
Examiner disagrees. Regarding the allegation of unexpected results, MPEP 716.02(b)(I) states that “the burden is on Applicants to establish results are unexpected and significant”. MPEP 716.02(b)(2) states that Applicants have the burden of explaining the results. Here, Applicants have compared a test formulation with a control formulation. The only information reported about the control formulation is that it contains zinc lactate and SnF, but not ZnO or Zn citrate.  Applicants have not explained how comparing to a control in which only two ingredients and no amounts are reported can support an objective determination of unexpected results. Examiner submits that the current record is insufficient to establish unexpected results. Examiner further notes that the instant claims are not commensurate in scope with the single data point tested as required by MPEP 716.02(d). Thus, Examiner has given adequate weight to the Examples, but the Examples appear to be insufficient to establish an unexpected result. Applicants argument is unpersuasive, so the obviousness rejection is maintained.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, and 7-17 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,962,322; claims 1-15 of U.S. Patent No. 10,172,770; claims 1-24 of U.S. Patent No. 10,213,369; Claims 1-21 of U.S. Patent No. 10,485,740; and claims 1-15 of U.S. Patent No. 10,524,990. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the patented claims would have found it prima facie obvious to pick components from those recited and arrive at the instant claims. Combining prior art elements according to known methods to yield a predictable result is prima facie obvious. MPEP 2143.


Double Patenting Remarks
Applicants respectfully disagree with and traverses the above rejection. The Applicant incorporates and maintains the arguments above as to why it would not be obvious to simply pick and choose zinc oxide, zinc citrate, stannous pyrophosphate, sodium fluoride, and a citrate buffer, and combine them into one oral care composition - 
Applicants’ argument is unpersuasive for the same reasons presented in the obviousness analysis above. For these reasons and in accordance with the request to be held in abeyance, the double patenting rejections are maintained. 


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612